Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of October 6, 2015, and is between Performance Food
Group Company, a Delaware corporation (the “Company”), the Blackstone Parties
(as defined below), the Wellspring Parties (as defined below) and the other
parties listed on the signature pages hereto.

BACKGROUND

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below);

WHEREAS, the Company desires to grant registration rights to the Blackstone
Parties and the Wellspring Parties; and

WHEREAS, the Company, the Blackstone Parties and the Wellspring Parties desire
to amend and restate the Registration Rights Agreement, dated as of July 20,
2007, by and among the Company (f/k/a Wellspring Distribution Corp.), the
Blackstone Parties, the Wellspring Parties and the other parties thereto.

ARTICLE I

DEFINITIONS

In this Agreement:

“Blackstone Parties” means, collectively (i) Blackstone Capital Partners V L.P.,
(ii) Blackstone Capital Partners V-AC L.P., (iii) Blackstone Family Investment
Partnership V-SMD L.P., (iv) Blackstone Family Investment Partnership V L.P.,
(v) Blackstone Participation Partnership V L.P., (vi) Blackstone Mezzanine
Partners II, L.P. and (vii) Blackstone Mezzanine Holdings II, L.P. and their
affiliated private equity funds, co-invest and side-by-side entities, and other
affiliated investment vehicles that hold shares, as defined below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Securities Act” means the Securities Act of 1933, as amended.

“shares” means shares of common stock of the Company. Shares held by or on
behalf of a Stockholder which are not subject to a Securities Act restrictive
legend, which shares may be resold freely without registration under the
Securities Act and without limitation on volume or manner of sale, will not be
considered shares for purposes of the demand and piggyback provisions of this
Agreement, provided that, notwithstanding the absence of any such legend, shares
held by any Stockholder that, together with its affiliates, is required to file
or to be named in a report on Schedule 13D or 13G under the Exchange Act shall
continue to be treated as shares for purposes of this Agreement.



--------------------------------------------------------------------------------

“Stockholders” means collectively, the Blackstone Parties and the Wellspring
Parties, and individually, a “Stockholder”. References to a Stockholder include
all of its affiliated private equity funds, co-invest and side-by-side entities,
and other affiliated investment vehicles that hold shares. References to
Stockholders also include each transferee to whom such Stockholder transfers
shares and related rights under this Agreement in accordance with Section 6.1.
Other than with respect to the demand rights set forth in Section 2.1,
Section 2.3, Section 2.5 and the first and third sentences of Section 2.4,
references to a Stockholder shall also include the parties listed on Schedule I
hereto.

“Wellspring Parties” means collectively, Wellspring Capital Partners IV, L.P.
and their affiliated private equity funds, co-invest and side-by-side entities,
and other affiliated investment vehicles that hold shares.

“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1 Right to Demand a Non-Shelf Registered Offering. Upon the demand of one or
more of the Stockholders made at any time and from time to time after the
expiration of the lockup period applicable to the Company’s IPO, the Company
will facilitate in the manner described in this Agreement a non-shelf registered
offering and sale of the shares requested by the demanding Stockholders to be
included in such offering, together with any piggyback shares, as described
below. A demand by the Stockholders for a non-shelf registered offering that
will result in the imposition of a lockup on the Company and the Stockholders
may not be made unless the shares requested to be sold by the demanding
Stockholders in such offering have an aggregate market value (based on the most
recent closing price of the Company’s common stock at the time of the demand) of
at least $100 million. Any demanded non-shelf registered offering may, at the
Company’s option, include shares to be sold by the Company for its own account
and will also include shares to be sold by Stockholders that exercise their
related piggyback rights in accordance with this Agreement.

2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered offering of shares covered by a non-shelf registration statement
(whether pursuant to the exercise of demand rights or at the initiative of the
Company), the Stockholders may, in accordance with this Agreement, exercise
piggyback rights to have included in such offering shares held by them.

2.3 Right to Demand and be Included in a Shelf Registration. Upon the demand of
the Stockholders made at any time and from time to time when the Company is
eligible to utilize Form S-3 or a successor form to sell shares in a secondary
offering on a delayed or continuous basis in accordance with Rule 415, the
Company will facilitate in the manner described in this Agreement a shelf
registration of shares held by the Stockholders. Any shelf registration filed by
the Company covering shares (whether pursuant to a Stockholder demand or at the
initiative of the Company) will cover shares held by each of the Stockholders up
to the highest common percentage of their original respective holdings as may be
agreed upon

 

2



--------------------------------------------------------------------------------

by the demanding Stockholders. If at the time of such request the Company is a
WKSI, such shelf registration would, at the request of such majority of the
Stockholders, cover an unspecified number of shares to be sold by the Company
and its Stockholders.

2.4 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of one or
more of the Stockholders made at any time and from time to time, the Company
will facilitate in the manner described in this Agreement a “takedown” off of an
effective shelf registration statement of shares held by them that are
registered on such shelf. In connection with any shelf takedown (whether
pursuant to the exercise of such demand rights or at the initiative of the
Company) in connection with which a lockup will be imposed, the Stockholders may
exercise piggyback rights to have included in such takedown shares held by them
that are registered on such shelf. Notwithstanding the foregoing, the
Stockholders may not demand a shelf takedown unless the shares requested to be
sold by the demanding Stockholders in such takedown have an aggregate market
value (based on the most recent closing price of the Company’s common stock at
the time of the demand) of at least $100 million.

2.5 Right to Reload a Shelf. Upon the written request of the Stockholders, the
Company will file and seek the effectiveness of a post-effective amendment to an
existing shelf in order to register up to the number of shares previously taken
down off of such shelf by the Stockholders and not yet “reloaded” onto such
shelf (or such higher number as may be agreed by the Stockholders). The
Stockholders and the Company will consult and coordinate with each other in
order to accomplish such replenishments on behalf of all Stockholders from time
to time in a sensible manner.

2.6 Limitations on Demand and Piggyback Rights.

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown will be subject to any applicable lockup restrictions, and
such demand must be deferred until such lockup restrictions no longer apply. If
a demand has been made for a non-shelf registered offering or for an
underwritten takedown, no further demands may be made so long as the related
offering is still being pursued. After an underwritten offering demanded by a
Stockholder, no Stockholder may make another demand for an underwritten offering
prior to the expiration of the lockup, if any, applicable to its prior demanded
offering (or, if applicable, 30 days after the date such prior demanded offering
was abandoned). Notwithstanding anything in this Agreement to the contrary, the
Stockholders will not have piggyback rights with respect to registered primary
offerings by the Company (i) of shares covered by a Form S-8 registration
statement or a successor form applicable to employee benefit-related offers and
sales or any registration statement filed solely to cover issuances pursuant to
a dividend reinvestment plan, (ii) where the shares are not being sold for cash
or (iii) where the offering is a bona fide offering of securities other than
shares, even if such securities are convertible into or exchangeable or
exercisable for shares that are registered as part of such offering.

(b) The Company may defer the filing of a demanded registration statement or the
facilitation of a registered offering or demanded shelf takedown, in any such
case for a reasonable “blackout period” that shall not exceed the applicable
limits specified below if the board of directors of the Company determines that
such registration, offering or takedown could materially interfere with a bona
fide business or financing transaction of the Company or is

 

3



--------------------------------------------------------------------------------

reasonably likely to require premature disclosure of information, the premature
disclosure of which could materially and adversely affect the Company. The
blackout period will end upon the earlier to occur of, (i) in the case of a bona
fide business or financing transaction, a date not later than 90 days from the
date such deferral commenced, and (ii) in the case of disclosure of non-public
information, the earlier to occur of (x) the filing by the Company of its next
succeeding Form 10-K or Form 10-Q, or (y) the date upon which such information
otherwise is or becomes public knowledge.

ARTICLE III

PROCEDURES REGARDING DEMANDS AND PIGGYBACKS

3.1 Notifications Regarding Demands and Piggyback Opportunities. In order for
the Stockholders to exercise their right to demand that a registration statement
be filed or that an underwritten takedown occur, they must so notify the Company
indicating the number of shares sought to be registered or taken down and the
proposed plan of distribution. The Company will keep the Stockholders
contemporaneously apprised of all pertinent aspects of its pursuit of any
registration or underwritten shelf takedown of shares (whether pursuant to a
Stockholder demand or otherwise), including the anticipated timing of the filing
of a registration statement or amendment and the finalization of related
preliminary and final prospectuses and the timing of pricing, in order that the
Stockholders have a reasonable opportunity to exercise their piggyback rights in
accordance with this Agreement. Without derogating from the Company’s obligation
to keep Stockholders contemporaneously apprised, as described above, having such
a “reasonable opportunity” means that Stockholders must be notified of a
piggyback opportunity no later than three full trading days prior to the
applicable piggyback deadline referred to in Section 3.2. Pending any required
public disclosure and subject to applicable legal requirements, the parties will
maintain the confidentiality of these discussions and notifications.

3.2 Notifications Regarding Exercise of Piggyback Rights. Any Stockholder
wishing to exercise its piggyback rights with respect to a non-shelf
registration statement or underwritten shelf takedown must notify the Company
and the other Stockholders of the number of shares it seeks to have included in
such registration statement or takedown, as the case may be. Such notice must be
given as soon as practicable, but in no event later than 4:30 pm, New York City
time, on the second trading day (in the case of a non-shelf offering) or on the
trading day (in the case of an underwritten shelf takedown) prior to, (i) if
applicable, the date on which the preliminary prospectus or prospectus
supplement intended to be used in connection with pre-effective marketing
efforts for the relevant offering is expected to be finalized, and (ii) in any
case, the date on which the pricing of the relevant offering is expected to
occur. Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain the confidentiality of these
notifications.

3.3 Plan of Distribution, Underwriters and Counsel. If a majority of the shares
proposed to be sold in an underwritten offering through a non-shelf registration
statement or through a shelf takedown is being sold by the Company for its own
account, the Company will be entitled to determine the plan of distribution and
select the managing underwriters for such offering. Otherwise, Stockholders
holding a majority of the shares requested to be included in such offering will
be entitled to determine the plan of distribution and select the managing

 

4



--------------------------------------------------------------------------------

underwriters, and such majority will also be entitled to select counsel for the
selling Stockholders (which may be the same as counsel for the Company). In the
case of a shelf registration statement, the plan of distribution will provide as
much flexibility as is reasonably possible, including with respect to resales by
transferee Stockholders.

3.4 Cutbacks. If the managing underwriters advise the Company and the selling
Stockholders that, in their opinion, the number of shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the shares being
offered, such offering will include only the number of shares that the
underwriters advise can be sold in such offering without such adverse effect.
The selling Stockholders and the Company, to the extent it is selling shares in
the offering, will be subject to cutback pro rata based on the respective number
of shares initially requested by them to be included in such offering, without
regard to who initiated or otherwise made the demand for such offering. Except
as contemplated by Section 6.1(b), other selling stockholders (other than
transferees to whom a Stockholder has assigned its rights under this Agreement)
will be included in an underwritten offering as to which such a cutback has been
applied only with the consent of Stockholders holding a majority of the shares
being sold in such offering.

3.5 Withdrawals. Even if shares held by a Stockholder have been part of a
registered underwritten offering, such Stockholder may, no later than the time
at which the public offering price and underwriters’ discount are determined
with the managing underwriter, decline to sell all or any portion of the shares
being offered for its account.

3.6 Lockups. In connection with any underwritten offering of shares, the Company
and each Stockholder will (in the case of Stockholders, with respect to shares
respectively held by them) enter into the applicable underwriting agreement so
as to be bound by such agreement’s lockup restrictions (which must apply in like
manner to all of them) that are agreed to (a) by the Company, if a majority of
the shares being sold in such offering are being sold for its account, or (b) by
Stockholders holding a majority of the shares being sold in such offering by
Stockholders, if a majority of the shares being sold in such offering are being
sold by Stockholders, as applicable. Even in the absence of any Stockholder
entering into any such underwriting agreement, such Stockholder agrees to be
bound by the lockup restrictions set forth therein applicable to other
Stockholders. Pending the signing of the applicable underwriting agreement, from
the point at which a Stockholder receives notice or otherwise becomes aware that
the Company intends to pursue an underwritten registered public offering of
shares with respect to which a piggyback opportunity will apply pursuant to this
Agreement and until the applicable underwriting agreement is entered into or
such offering is abandoned, each Stockholder agrees to be bound by the same
restrictions on transfer as were applicable under the underwriting agreement
applicable to the Company’s IPO. The lockup restrictions in any such
underwriting agreement will be for a customary period specified by the managing
underwriters or underwriters not to exceed (i) 180 days following the
consummation of the IPO, and (ii) 90 days following the consummation of any
subsequent registered public sale of shares by the Company. The Company shall
cause its executive officers and directors (and managers, if applicable) and
shall use commercially reasonable efforts to cause other holders of shares who
beneficially own (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the date of this Agreement) any of the shares participating
in such offering, to enter into lockup agreements that contain restrictions that
are no less restrictive than the restrictions contained in the lockup agreements
executed by the Stockholders.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

FACILITATING REGISTRATIONS AND OFFERINGS

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of shares on behalf of Stockholders, the Company
will do so with the same degree of care and dispatch as would reasonably be
expected in the case of a registration and offering by the Company of shares for
its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Article IV.

4.2 Registration Statements. In connection with each registration statement that
is demanded by the Stockholders in accordance with this Agreement or as to which
piggyback rights apply, the Company will:

(a) prepare and file with the SEC a registration statement covering the
applicable shares, (ii) file amendments thereto as warranted, (iii) seek the
effectiveness thereof, and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Stockholders and as
reasonably necessary in order to permit the offer and sale of the such shares in
accordance with the applicable plan of distribution;

(b) (1) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Stockholders and to the underwriter or
underwriters of an underwritten offering, if applicable, and to their respective
counsel; fairly consider such reasonable changes to any such documents prior to
or after the filing thereof as the counsel to the Stockholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Stockholders or any underwriter available for discussion of such documents; and

(2) within a reasonable time prior to the filing of any document which is to be
incorporated or deemed incorporated by reference into a registration statement
or a prospectus, provide copies of such document to counsel for the Stockholders
and underwriters; fairly consider such reasonable changes in such document prior
to or after the filing thereof as counsel for such Stockholders or such
underwriter shall request; and make such of the representatives of the Company
as shall be reasonably requested by such counsel available for discussion of
such document;

(c) use all reasonable efforts to cause each registration statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of such registration statement, amendment or supplement and during the
distribution of the registered shares, (x) to comply in all material respects
with the requirements of the Securities Act and the rules and regulations of the
SEC and (y) not to contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

6



--------------------------------------------------------------------------------

(d) promptly notify each Stockholder promptly, its respective counsel and the
sole underwriter or managing underwriter, if any, and, if requested by such
Stockholder, confirm such advice in writing, (i) when any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus has been filed,
when a registration statement has become effective and when any post-effective
amendments and supplements thereto become effective if such registration
statement or post-effective amendment is not automatically effective upon filing
pursuant to Rule 462, (ii) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to a registration
statement or related prospectus or for additional information, (iii) of the
issuance by the SEC or any state securities authority of any stop order,
injunction or other order or requirement suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a registration statement and the
expiration or earlier closing of any over-allotment option under any
underwriting, placement or purchase agreement to which the Company is a party,
the representations and warranties of the Company contained in such agreement
cease to be true and correct in all material respects or if the Company receives
any notification with respect to the suspension of the qualification of the
shares for sale in any jurisdiction or the initiation of any proceeding for such
purpose, and (v) of the happening of any event during the period a registration
statement is effective as a result of which such registration statement or the
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading;

(e) promptly furnish counsel for each underwriter, if any, and for the
Stockholders copies of any correspondence with the SEC or any state securities
authority relating to the registration statement or prospectus (for the
avoidance of doubt, including, but not limited to, any comment letters received
from the SEC or any state securities authority);

(f) otherwise use all reasonable efforts to comply with all applicable rules and
regulations of the SEC, including making available to its security holders an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar provision then in force);

(g) use all reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a registration statement at the earliest possible time; and

(h) provide and cause to be maintained a transfer agent and registrar for all
shares covered by a registration statement from and after a date not later than
the effective date of such registration statement.

 

7



--------------------------------------------------------------------------------

4.3 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by the
Stockholders or with respect to which piggyback rights have been exercised, the
Company will:

(a) cooperate with the Stockholders selling shares and the sole underwriter or
managing underwriter of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing the shares to be
sold and not bearing any restrictive legends; and enable such shares to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Stockholders or the sole
underwriter or managing underwriter of an underwritten offering, if any, may
reasonably request at least five days prior to any sale of such shares;

(b) furnish to each Stockholder and to each underwriter, if any, participating
in the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto, and such other documents as such Stockholder or underwriter
may reasonably request in order to facilitate the public sale or other
disposition of the shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Stockholder and
underwriter in connection with the offering and sale of the shares covered by
the prospectus or the preliminary prospectus;

(c) (i) use all reasonable efforts to register or qualify the shares being
offered and sold, no later than the date on which the pricing of the relevant
offering is expected to occur, under all applicable state securities or “blue
sky” laws of such jurisdictions as each underwriter, if any, or any Stockholder
holding shares covered by a registration statement, shall reasonably request;
(ii) use all reasonable efforts to keep each such registration or qualification
effective during the distribution of the registered shares; (iii) do any and all
other acts and things which may be reasonably necessary or advisable to enable
each such underwriter, if any, and Stockholder to consummate the disposition in
each such jurisdiction of such shares owned by such Stockholder; provided,
however, that the Company shall not be obligated to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to consent to be subject to general service of process (other
than service of process in connection with such registration or qualification or
any sale of shares in connection therewith) in any such jurisdiction; and
(iv) use all reasonable efforts to cause the shares being offered and sold, no
later than the date on which the pricing of the relevant offering is expected to
occur, to be registered with or approved by such other governmental agencies or
authorities within the United States, except as may be required solely as a
consequence of the nature of the business of any Stockholder, in which case the
Company will cooperate in all reasonable respects with the filing of the
applicable registration statement and the granting of such approvals, as may be
necessary to enable any Stockholder or the underwriters, if any, to consummate
the disposition of such shares;

(d) cause all shares being sold to be qualified for inclusion in or listed on
any securities exchange on which shares issued by the Company are then so
qualified or listed if so requested by the Stockholders, or if so requested by
the underwriter or underwriters of an underwritten offering, if any;

(e) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter in an
underwritten offering;

 

8



--------------------------------------------------------------------------------

(f) use all reasonable efforts to facilitate the distribution and sale of any
shares to be offered pursuant to this Agreement, including without limitation by
making road show presentations, holding meetings with and making calls to
potential investors and taking such other actions as shall be requested by the
Stockholders or the lead managing underwriter of an underwritten offering;

(g) prior to the date on which the pricing of the relevant offering is expected
to occur, provide a CUSIP number for the shares; and

(h) enter into customary agreements (including, in the case of an underwritten
offering, one or more underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares, and in connection
therewith:

1. make such representations and warranties to the selling Stockholders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

2. obtain opinions of counsel to the Company and each selling Stockholder and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the lead managing underwriter, if any) addressed
to the underwriters, if any (and, if so requested, to each selling Stockholder),
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by such Stockholders and underwriters;

3. obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the underwriters, if any
(and, if so requested, to each selling Stockholder), which letters shall be
customary in form and shall cover matters of the type customarily covered in
“cold comfort” letters to underwriters in connection with primary underwritten
offerings;

4. to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Stockholders providing for, among
other things, the appointment of a representative as agent for the selling
Stockholders for the purpose of soliciting purchases of shares, which agreement
shall be customary in form, substance and scope and shall contain customary
representations, warranties and covenants; and

5. deliver such documents and certificates as the sole underwriter or managing
underwriter, if any, any selling Stockholder, or their respective counsel, shall
reasonably request to evidence the continued validity of the representations and
warranties made in accordance with Section 4.3(h)(1) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

 

9



--------------------------------------------------------------------------------

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

4.4 Due Diligence. In connection with each registration and offering of shares
to be sold by Stockholders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the Stockholders
and underwriters and any counsel or accountant retained by such Stockholders or
underwriters all relevant financial and other records, pertinent corporate
documents and properties of the Company and cause appropriate officers,
managers, employees, outside counsel and accountants of the Company to supply
all information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with their due diligence exercise, including
through in-person meetings, but subject to customary privilege constraints.

4.5 Information from Stockholders. Each Stockholder that holds shares covered by
any registration statement will furnish to the Company such information
regarding itself as is required to be included in the registration statement or
prospectus, the ownership of shares by such Stockholder and the proposed
distribution by such Stockholder of such shares as the Company may from time to
time reasonably request in writing.

4.6 Expenses. All expenses incurred in connection with any registration
statement or registered offering or shelf takedown covering shares held by
Stockholders, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel (including the fees and
disbursements of a single outside counsel for selling Stockholders) and of the
independent certified public accountants, the expense of qualifying such shares
under state blue sky laws, and any expenses relating to analyst and investor
presentations or any “road show” (other than those borne by the underwriters)
will be borne by the Company. However, underwriters’, brokers’ and dealers’
discounts and commissions applicable to shares sold for the account of a
Stockholder will be borne by such Stockholder.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of shares held by Stockholders, the Company will indemnify and hold
harmless Stockholders, their officers, directors and affiliates (and the
officers, directors, employees, general and limited partners, Affiliates and
controlling persons of any of the foregoing), and each underwriter of such
shares and each other person, if any, who controls any Stockholder or such
underwriter within the meaning of the Securities Act against any losses, claims,
damages, liabilities, expenses and judgments, joint or several, to which
Stockholders or such underwriter or controlling person may become subject under
the Securities Act, common law or otherwise, including any amount paid in
settlement of any litigation commenced or threatened, and shall promptly
reimburse such persons, as and when incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating any claims and
defending any actions, insofar as such losses, claims, damages, or liabilities
(or any actions in respect thereof)

 

10



--------------------------------------------------------------------------------

arise out of or are based upon any violation or alleged violation by the Company
of the Securities Act, any blue sky laws, securities laws or other applicable
laws or rules of any state or country in which such shares are offered and
relating to action taken or action or inaction required of the Company in
connection with such offering, or arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement (or in any preliminary or final prospectus included
therein) under which such shares were registered under the Securities Act or any
amendment or supplement to any of the foregoing, or in any document incorporated
by reference therein, or that arise out of or are based upon the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall not be liable to any Stockholder or its underwriters or
controlling persons in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement or such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company through a written
instrument duly executed by such Stockholder or such underwriters specifically
for use in the preparation of the information with respect to such Stockholder
or such underwriters required by Items 403 and 507 of Regulation S-K therein. It
is agreed that the indemnity agreement contained in this Section 5.1 shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company (it
being understood that such consent shall not be unreasonably withheld).

5.2 Indemnification by Stockholders. Each Stockholder will indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 5.1)
the Company, each director of the Company, each officer of the Company who shall
sign the registration statement, and any person who controls the Company within
the meaning of the Securities Act, with respect to any statement or omission
from such registration statement, or any amendment or supplement to it, if such
statement or omission was made in reliance upon and in conformity with
information furnished to the Company through a written instrument duly executed
by such Stockholder specifically for use in the preparation of the information
with respect to such Stockholder required by Items 403 and 507 of Regulation S-K
included in such registration statement or amendment or supplement; provided
that the liability of each Stockholder pursuant to this Section 5.2 shall not
exceed the amount by which the total price at which the shares were offered to
the public by such Stockholder exceeds the amount of any damages which such
Stockholder has otherwise been required to pay by reason of an untrue statement
or omission.

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in the
preceding Sections of this Article V, the indemnified party will, if a resulting
claim is to be made or may be made against any indemnifying party, give written
notice to the indemnifying party of the commencement of the action. The failure
of any indemnified party to give notice shall not relieve the indemnifying party
of its obligations in this Article V, except to the extent that the indemnifying
party is actually prejudiced by the failure to give notice. If any such action
is brought against an indemnified party, the indemnifying party will be entitled
to participate in and to assume the defense of the action with counsel
reasonably satisfactory to the indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume

 

11



--------------------------------------------------------------------------------

defense of the action, the indemnifying party will not be liable to such
indemnified party for any legal or other expenses incurred by the latter in
connection with the action’s defense. An indemnified party shall have the right
to employ separate counsel in any action or proceeding and participate in the
defense thereof, but the fees and expenses of such counsel shall be at such
indemnified party’s expense unless (a) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, which
authorization shall not be unreasonably withheld, (ii) the indemnifying party
has not assumed the defense and employed counsel reasonably satisfactory to the
indemnified party within 30 days after notice of any such action or proceeding,
or (iii) the named parties to any such action or proceeding (including any
impleaded parties) include the indemnified party and the indemnifying party and
the indemnified party shall have been advised by such counsel that there may be
one or more legal defenses available to the indemnified party that are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to assume the defense of such
action or proceeding on behalf of the indemnified party), it being understood,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to all local counsel which is necessary, in the good
faith opinion of both counsel for the indemnifying party and counsel for the
indemnified party in order to adequately represent the indemnified parties) for
the indemnified party and that all such fees and expenses shall be reimbursed as
they are incurred upon written request and presentation of invoices. Whether or
not a defense is assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld). No indemnifying party will
consent to entry of any judgment or enter into any settlement which (i) does not
include as an unconditional term the giving by the claimant or plaintiff, to the
indemnified party, of a release from all liability in respect of such claim or
litigation or (ii) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on the indemnified party.

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative benefits received by a party shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by it bear to the total amounts (including, in the
case of any underwriter, any underwriting commissions and discounts) received by
each other party. The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact, has been made by, or relates to information supplied by,
such indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action. The

 

12



--------------------------------------------------------------------------------

amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Company and Stockholders agree that it
would not be just and equitable if contribution pursuant to this Section 5.4
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
prior provisions of this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no selling Stockholder shall
be required to contribute any amount in excess of: (x) the amount by which the
total price at which the shares were offered to the public by such indemnifying
party exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission, in
the case of an indemnifying party that is not an underwriter, and (y) the amount
by which the total underwriting discounts and commissions received by such
indemnifying party exceeds the amount of any damages which such indemnifying
party has otherwise been required to pay by reason of an untrue statement or
omission, in the case of an indemnifying party that is an underwriter. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such a fraudulent misrepresentation.

ARTICLE VI

OTHER AGREEMENTS

6.1 Transfer of Rights.

(a) Each Stockholder acknowledges and agrees that it may not transfer any of its
registration rights under this Agreement except (i) to its affiliates or
pursuant to an in-kind distribution, in each case, in accordance with this
Article VI or (ii) with the prior written consent of the Company, which consent
shall not be unreasonably withheld.

(b) In the case of a transfer of shares to an affiliate of a Stockholder, the
registration rights of such Stockholder with respect to the transferred shares
will be transferred to such affiliate effective upon receipt by the Company of
(i) written notice from such Stockholder stating the name and address of such
affiliate transferee and identifying the number of shares with respect to which
rights under this Agreement are being transferred and the nature of the rights
so transferred, and (ii) a written agreement from such transferee to be bound by
the terms of this Agreement. Following any such transfer, the Company and the
transferring Stockholder will notify the other Stockholders as to who the
transferees are and the nature of the rights so transferred.

(c) In the case of an in-kind distribution of shares pursuant to Section 6.4 of
this Agreement with an ability to resale shares off of a shelf registration
statement, such in-kind transferees will, as transferee Stockholders, be
entitled to the rights under this Agreement applicable to the shares so
transferred. In that regard, however, in-kind transferees will not be given
demand or piggyback rights; rather, their means of registered resale will be
limited to sales off a shelf with respect to which no special actions are
required by the Company or the other Stockholders, and as to which no lockup
will arise.

 

13



--------------------------------------------------------------------------------

(d) In the event the Company engages in a merger or consolidation in which the
shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Stockholders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will, unless Stockholders then holding a majority of the shares
otherwise agree, use its best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement.

6.2 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Stockholder shall have
any personal liability in respect of any obligation of such Stockholder under
this Agreement.

6.3 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any Stockholder, make publicly available such information), and it will take
such further action as any Stockholder may reasonably request so as to enable
such Stockholder to sell shares without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Stockholder, the Company will deliver to such Stockholder a written statement as
to whether it has complied with such requirements.

6.4 In-Kind Distributions. If any Stockholder seeks to effectuate an in-kind
distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups, work with such
Stockholder and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Stockholder, as well as
any resales by such transferees under a shelf registration statement covering
such distributed shares.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, Requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, mail, email, fax
or air courier guaranteeing delivery:

 

  (a) If to the Company, to:

Performance Food Group Company

12500 West Creek Parkway

Richmond, Virginia 23238

Attention: General Counsel

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention: Igor Fert

Facsimile: (212) 455-2502

Email: ifert@stblaw.com

or to such other person or address as the Company shall furnish to the
Stockholders in writing;

 

  (b) If to the Blackstone Parties, to:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Prakash A. Melwani and Bruce McEvoy

Fax: (212) 583-5722

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention: Igor Fert

Facsimile: (212) 455-2502

Email: ifert@stblaw.com

or to such other person or address as the Blackstone Parties shall furnish to
the Company and the other Stockholders in writing;

 

  (c) If to the Wellspring Parties, to:

Wellspring Capital Management, LLC

Lever House

390 Park Avenue

New York, New York 10022-4608

Attention: William F. Dawson

Fax: (212) 318-9810

 

15



--------------------------------------------------------------------------------

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: James H. Schwab, Esq.

Fax: (212) 757-3900

or to such other person or address as the Wellspring Parties shall furnish to
the Company and the other Stockholders in writing;

All such notices, requests, demands and other communications shall be deemed to
have been duly given: at the time of delivery by hand, if personally delivered;
four business days after being deposited in the mail, postage prepaid, if mailed
domestically in the United States (and seven Business Days if mailed
internationally); when sent, if by email; when receipt acknowledged, if faxed;
and on the business day for which delivery is guaranteed, if timely delivered to
an air courier guaranteeing such delivery.

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7.4 Consent to Jurisdiction and Service of Process. Each party hereto hereby
(i) agrees than any action, directly or indirectly, arising out of, under or
relating to this Agreement shall exclusively be brought in the Delaware Court of
Chancery sitting in Wilmington, Delaware (the “Court of Chancery”) and shall
exclusively be heard and determined by the Court of Chancery, unless the Court
of Chancery determines that it does not then have subject matter jurisdiction
over such action, in which case any such action shall then exclusively be
brought in and shall exclusively be heard and determined by either the Supreme
Court of the State of New York sitting in Manhattan or the United States
District Court for the Southern District of New York, and (ii) solely in
connection with the action(s) contemplated by subsection (i) hereof,
(A) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction of the courts identified in subsection (i) hereof, (B) irrevocably
and unconditionally waives any objection to the laying of venue in any of the
courts identified in clause (i) of this Section 7.4, (C) irrevocably and
unconditionally waives and agrees not to plead or claim that any of the courts
identified in such clause (i) is an inconvenient forum or does not have personal
jurisdiction over any party hereto, and (D) agrees that mailing of process or
other papers in connection with any such action in the manner provided herein or
in such other manner as may be permitted by applicable law shall be valid and
sufficient service thereof. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any claim or action directly or indirectly arising out of,
under or in connection with this Agreement.

 

16



--------------------------------------------------------------------------------

7.5 Amendments. This Agreement may be amended only by an instrument in writing
executed by the Company and Stockholders holding a majority of the shares
collectively held by them. Any such amendment will apply to all Stockholders
equally, without distinguishing between them. This Agreement will terminate as
to any Stockholder when it no longer has demand or piggyback rights under this
Agreement with respect to shares and the Company has fulfilled all of its
obligations with respect to shares previously sold by such Stockholder in one or
more registered offerings covered by this Agreement.

7.6 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby. The registration rights granted under this Agreement
supersede any registration, qualification or similar rights with respect to any
of the shares granted to one or more Stockholders under any other agreement, and
any of such preexisting registration rights are hereby terminated.

7.7 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

7.8 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

7.9 Third Party Beneficiaries. Except as specifically provided below, this
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any person other than the
parties hereto any rights or remedies under this Agreement. In connection with
any underwritten offering, upon written notice given to the Company by the
holders of a majority of the shares being sold by Stockholders in such offering,
the underwriters in such offering will become third-party beneficiaries of
Sections 3.6, 5.1, 5.3 and/or 5.4, as may be specified in such notice (but no
other section or provision of this Agreement), and in such event such
underwriters shall be entitled to enforce their rights under such specified
sections, provided, that, in the case of Sections 5.1, 5.3 and 5.4, such
underwriters have provided the Company with information of the type referred to
in Section 4.5 but as such information relates to underwriters in a registered
offering, and such underwriters have provided to the Company and the selling
Stockholders an indemnity comparable to that provided by the Stockholders in
Section 5.2. Notwithstanding any provision hereof to the contrary, no consent,
approval or agreement of any third-party beneficiary will be required to amend,
modify or waive any provision of this Agreement.

7.10 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed

 

17



--------------------------------------------------------------------------------

that the parties hereto shall be entitled to an injunction or injunctions to
restrain, enjoin and prevent breaches of this Agreement by the other parties and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

[Rest of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

PERFORMANCE FOOD GROUP COMPANY By:  

/s/ Michael L. Miller

Name:   Michael L. Miller Title:   Senior Vice President, General Counsel &
Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS V L.P.

BLACKSTONE CAPITAL PARTNERS V-AC L.P.

By:   Blackstone Management Associates V, LLC, its general partner By:  

/s/ Prakash Melwani

Name:   Prakash Melwani Title:   Senior Managing Director

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V-SMD L.P.

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P.

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.

By:   BCP V Side-by-Side GP L.L.C., its general partner By:  

/s/ Prakash Melwani

Name:   Prakash Melwani Title:   Senior Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

WELLSPRING CAPITAL PARTNERS IV, L.P. By:   WCM GenPar IV, L.P., its general
partner By:   WCM GenPar IV GP, LLC, its general partner By:  

/s/ William F. Dawson, Jr.

Name:   William F. Dawson, Jr. Title:   Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CO-INVESTMENT PARTNERS 2005, L.P.

By: CIP Partners II, LLC, its general partner

By: Lexington Advisors Inc., its managing member

By:  

/s/ Thomas Giannetti

  Name:  Thomas Giannetti   Title:    Authorized Signatory CO-INVESTMENT
PARTNERS (NY), L.P.

By: CIP Partners II, LLC, its general partner

By: Lexington Advisors Inc., its managing member

By:  

/s/ Thomas Giannetti

  Name:  Thomas Giannetti   Title:    Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule I

Co-Investment Partners 2005, L.P.

Co-Investment Partners (NY), L.P.